Citation Nr: 0002228	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  97- 06 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for gastric ulcers.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from January 
1968 to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  A September 1989 rating decision, in part, denied 
service connection for hypertension and also denied the 
veteran's attempt to reopen his claim for service connection 
for gastric ulcers.  A July 1996 rating decision denied 
entitlement to nonservice connected pension benefits.  

In September 1999, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  



REMAND

Initially, the Board notes that the RO denied the veteran's 
claim for entitlement to service connection for ulcers in a 
June 1984 rating decision.  However, a review of the claims 
file does not reveal that notice of that decision was ever 
provided to the veteran.  As such, the claim would remain 
open.  In the rating decision currently on appeal, September 
1989, the veteran's claim for service connection for ulcers 
was denied on the basis that he had not submitted new and 
material evidence to reopen the claim.  The October 1989 
Statement of the Case (SOC) addressed the issue as one of 
direct service connection rather than one of reopening a 
claim.  Since the case needs to be remanded for other 
reasons, the RO should readjudicate the veteran's claim for 
service connection for ulcers.  

The RO obtained copies of the veteran's service medical 
records from the National Personnel Records Center (NPRC) in 
January 1982.  The service medical records are not complete.  
There is no copy of the veteran's separation examination 
report of record.  Moreover, the documentation from NPRC 
stated:  "Copy of physical exam at induction, not with 
records previously furnished.  Copy of physical exam at 
discharge, not with records previously furnished."  The 
Board notes that these statements are not entirely accurate.  
While the veteran's separation examination is not of record, 
the veteran's entrance examination report is contained in the 
records forwarded from NPRC.  Also, the Board does not find 
any instance when the veteran's separation examination would 
have been previously furnished.

In August 1989, the veteran submitted photocopies of four 
pages of service medical records.  These specific pages are 
not contained in the service medical records received from 
NPRC.  This indeed makes the Board wonder if the veteran has 
a complete copy of his service medical records and has failed 
to furnish them to the RO.  Because of their importance to 
his claim, the RO should make another attempt to obtain the 
veteran's service medical records.  VA's duty to assist is 
heightened when records are in the control of a government 
agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

In September 1999 the veteran presented sworn testimony at a 
hearing before the undersigned member of the Board.  The 
veteran testified that he continues to receive medical 
treatment at VA medical facilities and that the RO has not 
obtained any records subsequent to 1997.  He avers that these 
records are particularly important to his claim for 
nonservice connected pension benefits because the document 
the level of his disability.  The RO should obtain the 
veteran's recent VA medical treatment records.  Records 
generated by VA are constructively included within the 
record.  If records of VA treatment are material to the issue 
on appeal and are not included within the claims folder, a 
remand is necessary to acquire such VA records.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Board notes that a VA examination of the veteran 
was conducted in July 1996.  On this examination the veteran 
reported a history of hypertension along with treatment with 
medication for the disorder since 1969.  Upon review of the 
medical evidence of record the Board does not find any 
evidence of diagnosis of, or treatment for, hypertension.  
However, the veteran did mention a specific medication which 
leads the Board to believe that the veteran has not provided 
full information related to medical treatment for 
hypertension to the RO.  The veteran should be asked again to 
provide this information.  

If a claimant's application for benefits is incomplete, the 
Secretary shall notify the claimant of the evidence 
necesssary to complete the application.  38 U.S.C.A. § 5103 
(West 1999).  The Board finds that the evidence it seeks 
through this remand action is necesssary to complete the 
veteran's application.

The case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should make another attempt to 
secure any additional service medical 
records that may exist pertaining to this 
veteran from the service department or 
the appropriate depository of records.  
Specifically, the RO request a complete 
copy of the veteran's service medical 
records, including separation examination 
report, from the National Personnel 
Records Center (NPRC).  The RO should 
ensure that all requests and responses 
are documented in the veteran's claims 
file.

2.  The RO should contact the veteran to 
ascertain if he has any service medical 
records in his possession and to request 
that he provide complete copies of all 
such records.  

3.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
hypertension disability since 1969.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the records of treatment 
from all the sources listed by the 
veteran which are not already on file.  
The Board specifically interested in 
treatment records related to the 
veteran's treatment for hypertension with 
the medication "Amlodipine."  

4.  The RO should obtain copies of the 
veteran's medical treatment records from 
VAMC Gainesville, and VAMC Lake Shore.  
Specifically, the RO should obtain the 
veteran's recent treatment record from 
1996 until present.  All information 
obtained should be made part of the file.  

5.  If, and only if, the RO determines 
that additional examination is required 
to obtain the medical evidence necessary 
to properly adjudicate the veteran's 
claims, then the appropriate VA medical 
examination(s) should be ordered.  

6.  Subsequently, the RO should 
adjudicate the issues on appeal.  In this 
regard, the RO is reminded to adjudicate 
the veteran's claim related to ulcers as 
one of service connection and not as one 
of new and material evidence.  


Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the issues on appeal will be 
postponed until the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

